Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 7 TO CREDIT AGREEMENT

OF AMERICAN APPAREL (USA), LLC

This AMENDMENT NO. 7 (this “Amendment”), dated as of June 20, 2008, is among
American Apparel (USA), LLC (f/k/a AAI Acquisition LLC (successor by merger to
American Apparel, Inc.)), a California limited liability company (the
“Borrower”), the Facility Guarantors thereto (the “Guarantors”) and SOF
Investments, L.P. - Private IV, as lender (the “Lender”), parties to the Credit
Agreement dated as of January 18, 2007 (as amended by that certain Amendment
No. 1 and Waiver to Credit Agreement of American Apparel, Inc. dated as of
July 2, 2007, that certain Amendment No. 2 and Waiver to Credit Agreement of
American Apparel, Inc. dated as of November 9, 2007, that certain Amendment
No. 3 and Waiver to Credit Agreement of American Apparel, Inc. dated as of
November 28, 2007, that certain Amendment No. 4 and Waiver to Credit Agreement
of American Apparel, Inc. dated as of December 12, 2007, that certain Amendment
No. 5 and Waiver to Credit Agreement of American Apparel (USA), LLC dated as of
February 29, 2008, and that certain Amendment No. 6, Consent and Waiver To
Credit Agreement of American Apparel (USA), LLC dated as of May 16, 2008, the
“Credit Agreement”). Capitalized terms used herein but not defined herein are
used as defined in the Credit Agreement.

WITNESSETH:

WHEREAS, the Lender and the Borrower desire to amend the Credit Agreement on the
terms set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:

Section 1. Amendments to the Credit Agreement

Effective as of the Amendment Effective Date and subject to the satisfaction (or
due waiver) of the conditions set forth in Section 2 (Conditions Precedent to
the Effectiveness of this Amendment) hereof the Credit Agreement is hereby
amended as follows:

(a) Amendments to Article I (Definitions)

(i) The definition of “Consolidated EBITDA” is hereby amended and restated in
its entirety as follows:

“Consolidated EBITDA” means, with respect to any Person for any period, the sum
(without duplication) of (a) Consolidated Net Income for such period, plus
(b) depreciation and amortization, plus (c) provisions for Taxes based on income
that was deducted in determining Consolidated Net Income for such period, plus
(d) Consolidated Interest Expense that was deducted in determining Consolidated
Net Income for such period, plus (e) cash bonuses paid during such period
pursuant to Section 5.25(d) of the Merger Agreement, plus (f) any compensation
expense incurred during such period with respect to the issuance of up to
2,710,000 shares of common stock pursuant to Section 5.31 of the Merger
Agreement, plus (g) any non-cash amortization of stock-based compensation
expense, plus (h) management fees charged by Dov Charney as the former
beneficial shareholder of the Canadian Subsidiaries and their predecessors.



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

(ii) The definition of “Change of Control” is hereby amended by deleting clause
(e) in its entirety.

(iii) The definition of “Facility Guarantor” is hereby amended and restated in
its entirety as follows:

“Facility Guarantor” means (i) each of the Subsidiaries, whether now existing or
hereafter created or acquired, other than any Foreign Subsidiaries, and
(ii) Parent.”

(iv) The definition of “Permitted Dividends” is hereby amended by deleting
clauses (d), (e) and (f) in their entirety and re-lettering clause “(g)” as
clause “(d)”.

(v) the definition of “Permitted Encumbrances” is hereby amended by inserting
the phrase “or any Subsidiary” to the first line of clause (h) thereto after the
words “Loan Parties”, and by deleting the word “and” at the end of clause
(m) thereof, re-lettering clause (n) thereof as clause (o), and inserting the
following new clause (n):

“(n) Liens in favor of the Canadian Lender securing the obligations of American
Apparel Canada Wholesale Inc. and American Apparel Canada Retail Inc. under the
Canadian Loan;”

(vi) The definition of “Permitted Indebtedness” is hereby amended as follows:

(A) by inserting the phrase “or their Subsidiaries” to the first line of clause
(e) after the words “Loan Parties” and by deleting “$15,000,000” in clause
(e) thereof and replacing it with “$20,000,000”; and

(B) by deleting the word “and” at the end of clause (m) thereof, re-lettering
clauses (m) and (n) thereof as clauses (r) and (s), respectively, and inserting
the following new clauses (m), (n), (o), (p) and (q):

“(m) Indebtedness due the Canadian Lender under the Canadian Loan Agreement;

(n) Indebtedness incurred by American Apparel Canada Wholesale, Inc. and due Dov
Charney, as such Indebtedness is evidenced by that certain Promissory Note dated
as of December 11, 2007 in the aggregate principal amount of $3,804,300.00 (the
“US Dov Promissory Note”);

(o) Indebtedness incurred by American Apparel Canada Wholesale, Inc. and due Dov
Charney, as such Indebtedness is evidenced by that certain Promissory Note dated
as of December 11, 2007 in the aggregate principal amount of CAD $2,200,000.00
(the “CN Dov Promissory Note”);

(p) Indebtedness of any Foreign Subsidiary to any other Foreign Subsidiary; and

 

2



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

(q) Indebtedness incurred by any Subsidiary owing to a Loan Party or any other
Subsidiary to the extent that such Indebtedness is permitted pursuant to clauses
(k) and (l) of the definition of “Permitted Investment”“.

(vii) The definition of “Permitted Investment” is hereby amended as follows:

(A) by deleting the phrase “means each of the following:” from the first
sentence thereof and replacing it with the phrase “means, in each case to the
extent made when no Event of Default then exists or would arise therefrom, each
of the following:”

(B) by deleting clauses (k), (l) and the proviso at the end thereof in their
entirety and replacing them with the following:

“(k) Investments by a Loan Party in a Foreign Subsidiary (other than a Canadian
Subsidiary) to the extent that such Investments do not exceed $35,000,000 in the
aggregate at any time;

(l) Investments by a Foreign Subsidiary in another Foreign Subsidiary; and

(m) Investments permitted pursuant to SECTION 6.08(d) and Investments set forth
on Schedule 1.05;

provided, however, that notwithstanding the foregoing, (i) no such Investments
shall be permitted unless such Investments are, to the extent requested by the
Agents, pledged to the Collateral Agent, as additional Collateral for the
Obligations, pursuant to such agreements as may be reasonably required by the
Agents, and (ii) except to the extent permitted pursuant to clause (m), under no
circumstances shall any Investment in any Canadian Subsidiary constitute a
“Permitted Investment” hereunder.”

(viii) The following new definitions are hereby added to the Credit Agreement in
the appropriate alphabetical order:

“Canadian Lender” means The Toronto-Dominion Bank in its capacity as the lender
pursuant to the Canadian Loan Agreement.

“Canadian Loan” means the loan, or any refinancing thereof, made by the Canadian
Lender to the Canadian Subsidiaries.

“Canadian Loan Agreement” means that certain loan agreement dated as of
December 3, 2007, by and among the Canadian Lender, American Apparel Canada
Wholesale, Inc. and American Apparel Canada Retail Inc.

“Canadian Subsidiaries” means (i) each of American Apparel Canada Wholesale Inc.
and American Apparel Canada Retail Inc., each a wholly-owned Subsidiary of the
Parent, and (ii) all other wholly-owned Subsidiaries of the Parent organized
under the laws of Canada or any political subdivision thereof. The term
“Canadian Subsidiary” shall mean any one of the foregoing Persons.

 

3



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

“Parent” means American Apparel, Inc. (f/k/a Endeavor Acquisition Corp.).

“SPAC Blocked Account” means the deposit accounts numbered 48685387, 9939581478
and 000000002211351 of the Parent at Citi Private Bank subject to a control
agreement among Citi Private Bank, the Parent and the “Collateral Agent” (as
such term is defined in the Existing First Lien Credit Agreement).

(b) Amendment to Article V (Affirmative Covenants)

Section 5.11 (Additional Subsidiaries) is hereby deleted in its entirety and
replaced with the following:

“SECTION 5.11 Additional Subsidiaries.

If any Loan Party shall form or acquire a Subsidiary after the Closing Date,
Borrower will notify the Agents thereof and (a) if such Subsidiary is not a
Foreign Subsidiary, Borrower will cause such Subsidiary to become a Loan Party
hereunder and under each applicable Security Document in the manner provided
therein within ten (10) Business Days after such Subsidiary is formed or
acquired and promptly take such actions to create and perfect Liens on such
Subsidiary’s assets to secure the Obligations as the Administrative Agent or the
Required Lenders shall request, (b) if any shares of Capital Stock or
Indebtedness of such Subsidiary are owned by or on behalf of any Loan Party, the
Borrower will cause such shares and promissory notes evidencing such
Indebtedness to be pledged to secure the Obligations within ten (10) Business
Days after such Subsidiary is formed or acquired (except that (i) if such
Subsidiary is a Foreign Subsidiary that is not a Canadian Subsidiary, shares of
Capital Stock of such Subsidiary to be pledged may be limited to 65% of the
outstanding shares of Capital Stock of such Subsidiary, and (ii) if such
Subsidiary is a Canadian Subsidiary, the Borrower shall not be obligated to
cause such shares of Capital Stock of such Canadian Subsidiary to be pledged to
secure the Obligations until such time as the Canadian Loan is refinanced in
accordance with the terms of this Agreement with a lender other than the
Canadian Lender).”

(c) Amendments to Article VI (Negative Covenants)

(i) Section 6.07(a) (Restricted Payments; Certain Payments of Indebtedness) of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“SECTION 6.07 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, or will permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment other than
(i) Permitted Dividends, (ii) Permitted Dispositions, and (iii) so long as
(x) no Event of Default has occurred and is continuing, and (y) there is a
minimum amount of $20,000,000 available to the Loan Parties through either cash
remaining in the SPAC Blocked Account or in Excess Availability (as defined in
the Existing First Lien Credit Agreement) under the Existing First Lien Credit

 

4



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

Agreement subsequent to any such repurchase, repurchases of the Loan Parties’
Capital Stock in an amount not to exceed $30,000,000 in the aggregate with the
proceeds of the Loan Parties’ cash on hand (or cash equivalents) contained in
the SPAC Blocked Account, without the prior written consent of the
Administrative Agent and the Required Lenders.

(b) No Loan Party will, or will permit any Subsidiary to make or agree to pay or
make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of principal of or interest
on any Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness, except:

(i) so long as no Event of Default then exists or would arise therefrom,
(x) mandatory payments and prepayments of interest and principal as and when due
in respect of any Permitted Indebtedness, and (y) prepayments of principal not
to exceed $1,000,000 in any twelve-month period, in each case in respect of any
Permitted Indebtedness (other than Subordinated Indebtedness, Senior Debt and
the Indebtedness described in clauses (n) and (o) of the definition of
“Permitted Indebtedness”);

(ii) payments on account of Indebtedness outstanding as of the Closing Date and
as set forth on Schedule 6.01;

(iii) payments on account of Subordinated Indebtedness to the extent permitted
under any subordination agreement or provisions governing such Indebtedness and
including any payments to be made pursuant to the Merger Agreement (as set forth
on Schedule 5.25(c) thereof) in an amount not to exceed $5,000,000 (other than
the Indebtedness described in clauses (n) and (o) of the definition of
“Permitted Indebtedness”);

(iv) refinancing of any Permitted Indebtedness (other than Indebtedness
described in clauses (n) and (o) of the definition of “Permitted Indebtedness”)
to the extent that (x) the principal amount of the Permitted Indebtedness being
so refinanced is not increased by such refinancing except on account of fees and
expenses required to be paid incidental to such refinancing, provided that in no
event shall such increased principal amount exceed 102% of the principal amount
of the Indebtedness so refinanced, (y) such refinancing is on terms and
conditions reasonably acceptable to the Administrative Agent, and (z) the
refinancing lender enters into an intercreditor agreement with the
Administrative Agent on terms and conditions that the Agents, in their sole
discretion exercised in good faith, deem necessary or desirable;

(v) payments as and when due pursuant to the Canadian Loan Agreement or
prepayments under the Canadian Loan Agreement; provided that (x) such payments
shall be made only by a Canadian Subsidiary, and (y) no Loan Party may transfer
proceeds of the Loans to any Canadian Subsidiary for purposes of making such
payments; and

 

5



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

(vi) any prepayments of principal on the US Dov Promissory Note or the CN Dov
Promissory Note to the extent such prepayments are permitted by the Canadian
Lender; provided that (x) such prepayments shall be made only by a Canadian
Subsidiary, and (y) no Loan Party may transfer proceeds of the Loans to any
Canadian Subsidiary for purposes of making such prepayments.”

(ii) Section 6.09 (Restricted Agreements) of the Credit Agreement is hereby
amended by deleting the last sentence and replacing it with the following:

“Notwithstanding anything in this SECTION 6.09 to the contrary, neither (i)(a)
the prohibition on the pledge of security interest in the Capital Stock of the
Canadian Subsidiaries, nor (b) the prohibition on the granting of any guaranty
or security interest by the Canadian Subsidiaries, in each case set forth in the
Canadian Loan, nor (ii) the prohibitions, restrictions and impositions of
conditions expressly set forth in the Merger Agreement and Lim Option Agreements
(to the extent such prohibitions, restrictions and impositions of conditions are
in connection with the consummation of the merger or the transactions related
thereto as expressly set forth in the Merger Agreement and would not result in a
Material Adverse Effect) shall be prohibited by this SECTION 6.09.”

(iii) Section 6.11 (Financial Covenants) of the Credit Agreement is hereby
amended as follows:

(A) Section 6.11(a) (Consolidated Fixed Charge Coverage Ratio) is hereby deleted
in its entirety;

(B) Section 6.11(b) (Minimum Consolidated EBITDA) is hereby deleted in its
entirety and replaced with the following:

“Minimum Consolidated EBITDA. The Parent shall maintain, for the twelve month
period ended on the last day of each month set forth below, Consolidated EBITDA
for the twelve months ending on such day of not less than the amount set forth
opposite such month:

 

TWELVE MONTHS ENDING

   MINIMUM CONSOLIDATED
EBITDA

June 30, 2007

   $ 21,500,000

July 31, 2007

   $ 21,500,000

August 31, 2007

   $ 21,500,000

September 30, 2007

   $ 24,500,000

October 31, 2007

   $ 24,500,000

November 30, 2007

   $ 24,500,000

December 31, 2007

   $ 29,500,000

January 31, 2008

   $ 29,500,000

February 29, 2008

   $ 29,500,000

March 31, 2008

   $ 30,500,000

April 30, 2008

   $ 30,500,000

 

6



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

TWELVE MONTHS ENDING

   MINIMUM CONSOLIDATED
EBITDA  

May 31, 2008

   $ 35,500,000  

June 30, 2008

   $ 37,500,000  

July 31, 2008

   $ 37,500,000  

August 31, 2008

   $ 37,500,000  

September 30, 2008

   $ 39,500,000  

October 31, 2008

   $ 39,500,000  

November 30, 2008

   $ 39,500,000  

December 31, 2008 and thereafter

   $ 41,500,000 ”

(C) Section 6.11(c) (Maximum Senior Debt to Consolidated EBITDA) is hereby
amended by deleting the term “Borrower” in the first sentence thereof and
replacing it with the term “Parent”; and

(D) Section 6.11(d) (Total Adjusted Debt to Consolidated EBITDAR) is hereby
amended by deleting the term “Borrower” in the first sentence thereof and
replacing it with the term “Parent”.

(iv) Section 6.12 (Capital Expenditures) of the Credit Agreement is hereby
amended by deleting clause (b) thereof in its entirety and replacing it with the
following:

“(b) in excess of $50,000,000 in the aggregate for the Fiscal Year ending
December 31, 2008 and for any Fiscal Year thereafter.”

(d) Amendment to Schedules

Schedule 3.01, Schedule 3.05(a), Schedule 3.05(b), Schedule 3.05(c)(ii),
Schedule 3.06, and Schedule 6.01 to the Credit Agreement are hereby deleted in
their entirety and replaced with Schedule 3.01, Schedule 3.05(a), Schedule
3.05(b), Schedule 3.05(c)(ii), Schedule 3.06, and Schedule 6.01 in the form
attached hereto.

Section 2. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied (the “Amendment Effective Date”) or duly waived by the Lender:

(a) Certain Documents. The Administrative Agent shall have received the
following documents, each in form and substance satisfactory to the Lender,
which satisfaction shall be evidenced by the execution and delivery by the
Lender of this Amendment, and dated the Amendment Effective Date (when
applicable):

(i) this Amendment, duly executed by the Borrower, each Facility Guarantor and
the Lender, including all schedules to the Credit Agreement to be replaced
pursuant to Section 1(d) hereof;

(ii) an executed copy of the Fourth Amendment to Credit Agreement with respect
to the Existing First Lien Credit Agreement;

 

7



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

(iii) each of the following documents with respect to American Apparel, Inc.
(f/k/a/ Endeavor Acquisition Corp.) (the “Parent”) and each other Loan Party, to
the extent requested by the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent:

(A) a certificate of legal existence and good standing issued by the secretary
of state of its state of incorporation and each other state where such Loan
Party is qualified to do business;

(B) a certificate of an authorized officer relating to the organization and
existence of such party, the authorization of the transactions contemplated by
the Loan Documents, and attesting to the true signatures of each Person
authorized as a signatory to any of the Loan Documents, together with true and
accurate copies of such entity’s organizational documents;

(C) an executed perfection certificate;

(D) an executed copy of the Joinder and Second Amendment to the Security
Agreement;

(E) Amended and Restated Ownership Interest and Intercompany Note Pledge and
Security Agreement;

(F) Amended and Restated Guaranty;

(G) an executed copy of Waiver to Credit Agreement dated June 5, 2008 with
respect to the Existing First Lien Credit Agreement;

(H) an executed copy of the intercreditor letter between Senior Lender and
Lender with respect to the amendments and other modifications to the Loan
Documents contemplated hereby and the other modifications to the Loan Documents
set forth in documents (D) through (F) of this Section 2(a)(iii);

(I) an executed copy of the intercreditor letter between Senior Lender and
Lender with respect to certain amendments and modifications to the Existing
First Lien Credit Agreement and the Intercreditor Agreement; and

(J) such other documents and agreements reasonably required by the Agents.

(iv) lien search results or other evidence reasonably satisfactory to the
Administrative Agent (dated as of a date reasonably satisfactory to the
Collateral Agent) indicating the absence of Liens on the assets of the Parent,
except for Permitted Encumbrances and Liens for which termination statements and
releases or subordination agreements are being tendered on the date hereof;

(v) all documents and instruments, including financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create or perfect Liens intended to be created under the Loan
Documents with respect to the Parent and all such documents and instruments
shall been so filed, registered or recorded to the satisfaction of the Lender;

 

8



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

(v) an opinion of counsel to the Loan Parties, addressed to the Lender, as to
such matters concerning the Parent, the other Loan Parties and the Loan
Documents as the Lender may reasonably request; and

(vi) such other and further documents as the Lender reasonably may require and
shall have identified prior to the execution of this Amendment, in order to
confirm and implement the terms and conditions of this Amendment.

(b) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be satisfactory in all
respects to the Lender, which satisfaction shall be evidenced by the execution
and delivery by the Lender of this Amendment.

(c) Representations and Warranties. Each of the representations and warranties
contained in Section 3 (Representations and Warranties) below are true and
correct.

(d) No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing as of the date
hereof.

(e) No Litigation. No litigation shall have been commenced against any Loan
Party or any of its Subsidiaries, either on the date hereof or the Amendment
Effective Date, seeking to restrain or enjoin (whether temporarily,
preliminarily or permanently) the performance of any action by any Loan Party
required or contemplated by this Amendment or the Credit Agreement or any Loan
Document, in either case as amended hereby.

(f) Fees and Expenses Paid. The Borrower shall have paid all Obligations due,
after giving effect to this Amendment, on or before the later of the date hereof
and the Amendment Effective Date including, without limitation, the fees set
forth in Section 4 (Fees and Expenses) hereof, including the Amendment Fee (as
defined herein) and all costs and expenses of the Lender in connection with the
preparation, reproduction, execution and delivery of this Amendment and all
other Loan Documents entered into in connection herewith (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Lender with respect thereto and all other Loan Documents) and all other costs,
expenses and fees due under any Loan Document.

(g) No Default or Event of Default Under Existing First Lien Credit Agreement.
No default or event of default shall have occurred and be continuing with
respect to the Existing First Lien Credit Agreement on the date hereof.

Section 3. Representations and Warranties

On and as of the date hereof and as of the Amendment Effective Date, after
giving effect to this Amendment, the Borrower hereby represents and warrants to
the Lender as follows:

(a) this Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of the

 

9



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

Borrower and each Guarantor, enforceable against the Borrower and each Guarantor
in accordance with its terms and the Credit Agreement as amended by this
Amendment and constitutes the legal, valid and binding obligation of the
Borrower and each Guarantor, enforceable against the Borrower and each Guarantor
in accordance with its terms;

(b) each of the representations and warranties contained in Article III
(Representations and Warranties) of the Credit Agreement, the other Loan
Documents or otherwise made in writing in connection therewith are true and
correct in all material respects on and as of the date hereof and the Amendment
Effective Date, in each case as if made on and as of such date except (i) to the
extent that such representations and warranties specifically relate to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such specific date and (ii) to the
extent that such statement was subsequently corrected and such correction was
presented to the Lender; provided, however, that references therein to the
“Credit Agreement” shall be deemed to refer to the Credit Agreement as amended
by this Amendment after giving effect to the consents and waivers set forth
herein;

(c) no Default or Event of Default has occurred and is continuing; and

(d) no litigation has been commenced against any Loan Party or any of its
Subsidiaries seeking to restrain or enjoin (whether temporarily, preliminarily
or permanently) the performance of any action by any Loan Party required or
contemplated by this Amendment, the Credit Agreement or any Loan Document, in
each case as amended hereby (if applicable).

Section 4. Fees and Expenses

The Borrower and each other Loan Party agrees to pay on demand in accordance
with the terms of Section 9.03(a) (Expenses; Indemnity; Damage Waiver) of the
Credit Agreement all costs and expenses of the Lender in connection with the
preparation, reproduction, execution and delivery of this Amendment and all
other Loan Documents entered into in connection herewith (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Lender with respect thereto and all other Loan Documents). In addition the
Borrower agrees to pay to Lender an amendment fee (the “Amendment Fee”) in the
amount of $93,750.

Section 5. Post-Closing Matters

(a) The Loan Parties have advised Lender that Fresh Air Freight, Inc., a
California corporation (“Fresh Air”), is not in good standing in the State of
California for failure to pay franchise taxes. The Loan Parties have further
advised the Administrative Agent that such taxes were paid on or about June 5,
2008, and that the sole reason for the failure of Fresh Air to be in good
standing is the failure of the applicable Governmental Authority to process
payment. Within sixty (60) days following the Amendment Effective Date, the Loan
Parties shall have delivered to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, certificates and other
evidence that Fresh Air is in good standing in the State of California.

(b) The Loan Parties have advised the Administrative Agent that American Apparel
Retail, Inc. a California corporation (“AA Retail”), is not qualified to do
business as a foreign

 

10



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

corporation in the State of Tennessee for failure to pay franchise taxes. Within
sixty (60) days following the Amendment Effective Date, the Loan Parties shall
have delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, certificates and other evidence that
AA Retail is qualified to do business as a foreign corporation in the State of
Tennessee.

Section 6. Reference to the Effect on the Loan Documents

(a) As of the Amendment Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import,
and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment Effective Date.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under any of the Loan Documents, nor constitute a waiver or
amendment of any other provision of any of the Loan Documents or for any purpose
except as expressly set forth herein.

(d) This Amendment is a Loan Document.

Section 7. Consent of Facility Guarantors

Each Facility Guarantor hereby consents to this Amendment and agrees that the
terms hereof shall not affect in any way its obligations and liabilities under
the Loan Documents (as amended and otherwise expressly modified hereby), all of
which obligations and liabilities shall remain in full force and effect and each
of which is hereby reaffirmed (as amended and otherwise expressly modified
hereby).

Section 8. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

Section 9. Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York.

 

11



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

Section 10. Section; Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, subclause or subsection is
a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

Section 11. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement or, as the case may be, the Guaranty.

Section 12. Severability

The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation, or jurisdiction or as applied to any
person

Section 13. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 14. Waiver of Jury Trial

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.

 

12



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

AMERICAN APPAREL (USA), LLC (f/k/a AAI

Acquisition LLC (successor by merger to American Apparel, Inc.)),
as Borrower

By:

 

/s/ Dov Charney

Name:

  Dov Charney

Title:

  CEO/President

SOF INVESTMENTS, L.P. - PRIVATE IV,
as Lender

By:

 

/s/ Marc R. Lisker

Name:

  Marc R. Lisker

Title:

  General Counsel



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

GUARANTORS:

AMERICAN APPAREL, LLC, as Facility Guarantor

By: AMERICAN APPAREL (USA), LLC (f/k/a AAI Acquisition LLC (successor by merger
to American Apparel, Inc.))

By:

 

/s/ Dov Charney

Name:

  Dov Charney

Title:

  CEO/President

FRESH AIR FREIGHT, INC.,

as Facility Guarantor

By:

 

/s/ Dov Charney

Name:

  Dov Charney

Title:

  CEO/President

KCL KNITTING, LLC, as Facility Guarantor

By: AMERICAN APPAREL (USA), LLC (f/k/a AAI Acquisition LLC (successor by merger
to American Apparel, Inc.))

By:

 

/s/ Dov Charney

Name:

  Dov Charney

Title:

  CEO/President

AMERICAN APPAREL RETAIL, INC.,

as Facility Guarantor

By:

 

/s/ Dov Charney

Name:

  Dov Charney

Title:

  CEO/President



--------------------------------------------------------------------------------

AMENDMENT NO. 7, OF

AMERICAN APPAREL (USA), LLC

 

AMERICAN APPAREL DYEING & FINISHING, INC., as Facility Guarantor

By:

 

/s/ Dov Charney

Name:

  Dov Charney

Title:

  CEO/President AMERICAN APPAREL, INC. (F/K/A/ ENDEAVOR ACQUISITION CORP.)

By:

 

/s/ Dov Charney

Name:

  Dov Charney

Title:

  CEO/President